DETAILED ACTION
Claims 1-9 and 11-13 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 28, 2021 has been entered and considered by the examiner. By the amendment, claims 1 and 11-13 are amended and claim 10 is cancelled.

                                                                Response to Arguments
4.            Following Applicants arguments, the 101 rejection of the claims is Maintained. 
5.            Following Applicants arguments, the 103 rejection of the claims is Maintained. 



Response to 35 USC 101 arguments

6.           Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive. 
Applicant arguments see page 7
 output the display image; and
a display configured to display the display image output by the processor.


Examiner response
Examiner still found the outputting the display image is recited at a high level of generality (i.e., as a general means of obtaining image data using generic computer component), and amounts to mere data gathering. (See MPEP 2106.05(g)) This is considered in Step 2A Prong Two. Claim does not provide the specific way of displaying the image. The claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".

Regarding applicant arguments page 7-9
Independent claims 1, 12, and 13 are not directed to an abstract idea because independent claims 1, 12, and 13 improve the technical field of computer aided design, as explained below.

First, the application provides sufficient details such that one of ordinary skill in the art would recognize that claims 1, 12, and 13 provide an improvement. As provided in paragraph [0080] of the publication of this application, the purpose of a change in a design can be unclear to those other than the person who made the change in related art. To address this problem, this application provides that an effect caused by a change can be displayed as difference information so that the effect of the change to the design is clear to the other users (Publication, [0080]). Thus, the specification of this application provides sufficient 
Second, claims 1, 12, and 13 include features of the invention that provide the improvement described in the application. For example, claim 1 recites additional features including (i) a processor programed to "generate a display image including the model before the change in design, the model after the change in design overlapping with the model before the change in design, the characteristic difference information included in the difference information displayed in association with the change parameter, and a line associating the characteristic difference information with the part of the model from which the characteristic information was obtained; and output the display image," and (ii) "a display configured to display the display image output by the processor." These features integrate the alleged mental processes also recited in the independent claims into an improvement in computer aided design by allowing a user to understand the purpose of a change in design when the user is different from the person who made the change, as described in at least [0080] of the publication of this application. In other words, independent claims 1, 12, and 13 recite features that provide the improvement described in the specification (see MPEP § 2106.05(a)). Thus, independent claims 1, 12, and 13 are directed to an improvement, which is a practical application, and are patent eligible under Step 2A Prong 2. Accordingly, Applicant respectfully requests withdrawal of the rejection.

Examiner response
The Examiner respectfully traverses Applicants’ argument, the fact patterns in McRO are totally different than from the instant case.
Under the step 2A Prong 2 analysis, examiner found all the claim limitations are data gathering steps using generic computer component, and amounts to mere data gathering. (See MPEP 2106.05(g)) Thus, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer 

    PNG
    media_image1.png
    626
    330
    media_image1.png
    Greyscale

Given the broadest reasonable interpretations of the claimed subject matter, the claimed embodiment is not an improvement to another technological field. These limitations do not provide for an improvement in computer functions and that any improvement would be on the judicial exception. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. The claimed embodiments do not require a particular machine or specialized computer, they can all be performed on a generic computer system. As to a linking  Therefore, given that Applicants claim is to generating a model before the change in design and then generating a new model after the change in design and then running a simulation (algorithm) and determining the variations, (comparison/math) and output the image display; all of the claimed elements in the embodiment as claimed are abstract (judicial exception).  It is for these reasons that Applicants’ claimed subject matter is not patent eligible.   
Even though the disclosed invention is described in the specification as improving CAD technology, the claim provides no meaningful limitations such that this improvement is realized. The difference in the change in design is just the abstract idea of itself since it does not show any inventive concept in applying the mathematical operations, such as improving the performance of a computer or any other technology,   Therefore, the claim does not amount to significantly more than the abstract idea itself.


Response to 35 USC 102 arguments

7.           Applicant’s arguments regarding the 35 USC 102 rejection have been fully considered but are not persuasive.
Applicant arguments page 10-11
First, Ishizuka fails to disclose a processor programed to "generate a display image including ... the characteristic difference information included in the difference information displayed in association with associating the characteristic difference information with the part of the model from which the characteristic information was obtained" as now recited in independent claims 1, 12, and 13. The Office Action alleges that a determination result processing unit 308 of Ishizuka corresponds to "a presenting unit that presents characteristic difference information included in the difference information in association with the change parameter and the changed content corresponding to the characteristic difference information" as previously recited in the independent claims. The determination result processing unit 308 of Ishizuka generates a screen for displaying the determination result of the presence of influence determined by the second determination unit 305 (Ishizuka, [0145]). An example of the screen is an animation shown in Figs. 18A-18C of Ishizuka. Ishizuka describes the determination result processing unit 308 attaches information having a location being influenced and contents, in which it is determined that influence is exerted, being associated with each other, to a screen 1800 shown in Fig. 18C.

At best, Fig. 18C of Ishizuka includes text as "INFLUENCE ON MOVEMENT PATH OF MOVEMENT COMPONENT IS EXERTED." This text of Ishizuka merely indicates that there is a difference in the movement path with respect to a component of Ishizuka. However, none of (i) relative distance between components, (ii) relationship information between components, and (iii) the relative change in the amount of load (the alleged change parameter) is displayed in association with the "influence on movement path" (alleged characteristic difference information) as claimed. In other words, it cannot be said that the determination processing result unit 308 of Ishizuka displays the "influence on movement path" (the alleged characteristic difference information) in association with the relative change in the amount of load (the alleged change parameter), much less that the screen of Ishizuka includes a line associating the text of "influence on movement path" with a part of a design as claimed. Thus, Ishizuka fails to disclose a processor programed to "generate a display image including ... the characteristic difference information included in the difference information displayed in association with the change parameter, and a line associating the characteristic difference information with the part of the model from which the 

Examiner response
The Examiner respectfully traverses Applicants’ argument and points the applicant to previous cited para
(see para 72- The product information 311 includes fields such as a component ID, a name, a parent ID, a child ID, a brother ID, a polygon vertex coordinate, a polygon normal direction, a material, a position coordinate, a posture, and display/non-display. ¶ 117-118 –the value obtained by subtracting the amount of load after the change of design from the amount of load before the change of design is equal to or less than the threshold value, the second determination unit 305 may determine that there is a change in component having a great change in the amount of load and that influence is exerted on the human body model m. In a case where the value obtained by subtracting the amount of load after the change of design from the amount of load before the change of design is not equal to or less than the threshold value, the second determination unit 305 may determine that there is a change in component having a small change in the amount of load and that influence is not exerted on the human body model m. ¶ 145- the determination result processing unit 308 generates information for presenting a determination result, indicating the presence of influence, which is obtained by any of the first determination unit 304 to the second determination unit 305.)

Examiner note: Examiner consider the difference between the amount of load before and after the change in design as the characteristic difference information. The changed parameter is the change of shoulder joint position (or shape) due to the amount of load for the model. 

Also Ishizuka discloses(see para 106) a designer may determine the presence or absence of influence on a movement path of a movement component, based on relative distance information 1000 generated by the 

Applicant arguments page 12
Second, Ishizuka fails to disclose a processor programed to "receive a selection of one of a plurality of extracting conditions from a user ; extract characteristic difference information satisfying the selected extracting condition from the difference information" as now recited in independent claims 1, 12, and 13. In the rejection of claim 10, the Office Action alleges that the input of the first product information (the alleged simulation results before the change) and the input of the second product information (the alleged simulation results after the change) correspond to "input of an extracting condition from a user." However, Ishizuka merely describes automatically detecting changes that influence "the movement path of a component, influence on a human body during the grasping of an assembly including the component after the change, influence on visibility, and influence on a work procedure due to the change of a connection relationship between components" (Ishizuka, [0042]). In other words, Ishizuka fails to describe that a user selects one o/"the movement path of a component, influence on a human body during the grasping of an assembly including the component after the change, influence on visibility, and influence on a work procedure due to the change of a connection relationship between components" to generate a display image that is displayed, much less that the "influence on movement path" (the alleged characteristic difference information) is extracted based on such a selection as claimed. Thus, Ishizuka fails to disclose a processor programed to "receive a selection of one of a plurality of extracting conditions from a user ; extract characteristic difference information satisfying the selected extracting condition from the difference information" as now recited in the independent claims. Accordingly, Applicant respectfully requests withdrawal of the rejection.



Examiner response
The Examiner respectfully traverses Applicants’ argument and points the applicant to the cited paragraph. See para 64-67-First, the input reception unit 301 receives input of first product information 311-1 and first animation information 312-1 regarding before the change of design, second product information 311-2 and second animation information 312-2 after the change of design, and coincidence comparison data 313. The inputs to the input reception unit 301 may be performed by an application such as 3D CAD, or may be performed by a user's operation with respect to an input device such as the keyboard 207 or the mouse 208. Examples of the work include assembling, disassembling, and the like. See para 79-The animation information 312 includes fields such as a component ID, an operation order, an end point coordinate, a rotation angle, display/non-display, a new ID, and a field of view. See also para 93- four determinations performed by the first determination unit 304 to the fourth determination unit 307 is performed. The information processing apparatus 100 may be configured such that, for example, a selection screen capable of selecting the four determinations is displayed on the display 209. The information processing apparatus 100 receives an input of selection by the operation of the keyboard 207, the mouse 208, or the like. The information processing apparatus 100 may determine influence according to the received selection result. See para 106-107-The threshold value may be set based on an experience value of the designer or the like to determine the presence or absence of influence on a movement path. In a case where the threshold value is 5, the first determination unit 304 determines that the value is equal to or greater than the threshold value.)
See para 116-118-In a case where the amounts of load are not different from each other, the second determination unit may determine that influence is not exerted on the human body model m. Alternatively, for example, in a case where a difference between the amounts of load before and after the change of design is greater than a threshold value, the second determination unit 305 determines that there is a change in component having a great change in the amount of load and that influence is exerted on the human body model m.

Examiner note: Examiner set the threshold value by the determination unit for the satisfying condition for extracting characteristic difference information (difference in the amount of load) to order to determine whether the influence is exerted or not on the human body model m on a movement path. 


Claim Rejections - 35 USC §101
8.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
9.        Claims 1-9 and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-11 and 13 are directed to system or machine, which falls on the one of the statutory category.
Claim: 12 recites “non-transitory computer readable medium storing a program”. This is the manufacture and fall into one of the statutory categories of invention.

(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1, 12 and 13 recites: 
extract characteristic difference information satisfying the selected extracting condition from the difference information;
generate a display image including the model before the change in design, the model after the change in design overlapping with the model before the change in design,


Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic computer components. Computer use as a tool to perform the mental process. A claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); If a claim limitation, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Processes” grouping of abstract ideas. 

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1, 10 and 13 recites the additional elements of 
acquire design-change information indicating (i) a change parameter of a plurality of design parameters that is changed in a design of a model and (ii) a part of the model changed according to the change parameter; (These limitation is recited at a high level of generality (i.e., as a general means of obtaining data using generic computer component that is a design-change-information acquiring unit), and amounts to mere data gathering. (See MPEP 2106.05(g))

acquire simulation information corresponding to the change in design; (These limitation is recited at a high level of generality (i.e., as a general means of obtaining data using generic computer component that is a simulation-information acquiring unit), and amounts to mere data gathering. (See MPEP 2106.05(g))

obtain difference information between simulation results before and after the change in design based on the simulation information; (These limitation is recited at a high level of generality (i.e., as a general means of obtaining data difference using generic computer component that is a difference information obtaining unit), and amounts to mere data gathering. (See MPEP 2106.05(g))

output the display image; and a display configured to display the display image output by the processor.(outputting the display image is recited at a high level of generality (i.e., as a general means of obtaining image data using generic computer component), and amounts to mere data gathering. (See MPEP 2106.05(g))

The claim 1 also contains the additional elements of a processor which is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component and it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f)) Claim 12 contains the additional elements of a non-transitory computer readable medium storing a program causing a computer to execute a process which is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component and it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. A design information processing apparatus is generally linking the use of a judicial exception to a 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of
acquire design-change information indicating (i) a change parameter of a plurality of design parameters that is changed in a design of a model and (ii) a part of the model changed according to the change parameter; (These limitation is recited at a high level of generality (i.e., as a general means of obtaining data using generic computer component that is a design-change-information acquiring unit), and amounts to mere data gathering. (See MPEP 2106.05(g))

acquire simulation information corresponding to the change in design; (These limitation is recited at a high level of generality (i.e., as a general means of obtaining data using generic computer component that is a simulation-information acquiring unit), and amounts to mere data gathering. (See MPEP 2106.05(g))

obtain difference information between simulation results before and after the change in design based on the simulation information; (These limitation is recited at a high level of generality (i.e., as a general means of obtaining data difference using generic computer component that is a difference information obtaining unit), and amounts to mere data gathering. (See MPEP 2106.05(g))

output the display image; and a display configured to display the display image output by the processor.(outputting the display image is recited at a high level of generality (i.e., as a general means of obtaining image data using generic computer component), and amounts to mere data gathering. (See MPEP 2106.05(g))

The claim with mere data gathering are adding insignificant extra-solution activity to the judicial exception. The additional elements of a non-transitory computer readable medium and processor which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)). A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); A design information processing apparatus is generally linking the use of a judicial exception to a particular technological environment or field of use in CAD design. Thus, the claims 1, 12 and 13 are not patent eligible.


Claim 2 further recites wherein a display image indicating that the characteristic difference information is obtained as a result of a change of the change parameter corresponding to the characteristic difference information is formed.. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Thus, claim 2 is directed to the abstract idea. 
Claim 2 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 3 further recites wherein a display image that indicates a model to be changed in design and a part where the characteristic difference information in the model is obtained is formed. Under the broadest 
The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 4 further recites wherein the formed display image indicates the model to be changed in design, the change parameter set when performing a simulation, and the part where the characteristic difference information in the model is obtained. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas.  Thus, claim 4 is directed to the abstract idea. 
Claim 4 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 5 recites wherein, in the formed display image, the change parameter set when performing the simulation and the part where the characteristic difference information is obtained are associated with each other. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Claim 5 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 5 is not patent eligible.


Claim 6 further recites wherein, in the formed display image, the part corresponding to the change parameter set when performing the simulation and the characteristic difference information are associated with each other. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas Claims 6 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 7 further recites wherein, in the formed display image, the characteristic difference information and the part where the characteristic difference information is obtained are associated with each other. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Thus, claim 7 is directed to the abstract idea. 
Claim 7 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 8 further recites wherein a design-changed model before and after a simulation is displayed as the model to be changed in design. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Thus, claim 8 is directed to the abstract idea. 
The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 9 further recites wherein the characteristic difference information includes an effect caused by a change of the change parameter. These limitations is only the description of the characteristics difference information and does not include any additional elements that integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 11 further recites wherein the selected extracting condition includes a physical value to be extracted as the characteristic difference information and a variation amount of the physical value. These limitations is only the description of the extracting condition and does not include any additional elements that integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.
 

Claim Rejections - 35 USC § 103

10.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

12.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claim 1-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIZUKA et al.(PUB NO: US 20160357880 A1), hereinafter ISHIZUKA in view of AOYAGI et al. (PUB NO: US 20170132752 A1), hereinafter AOYAGI.

Regarding claim 1, 12 and 13 
ISHIZUKA teaches a design-information processing apparatus (See ¶ 002 -The embodiment discussed herein is related to a computer-readable storage medium, a design apparatus, and a design method. comprising:
acquire design-change information indicating (i) a change parameter of a plurality of design parameters that is changed in a design of a model and (ii) a part of the model changed according to the change parameter; (see ¶ 0018-0022 -FIG. 10 is a diagram illustrating an example of relative distance information; FIG. 11 is a diagram illustrating the position of components before and after the change of design and an example in which a component is grasped by a human body model; FIG. 12 is a diagram illustrating an example of joint load information; FIG. 14 is a diagram illustrating an example of relationship information) ¶ 38- The object is a product, an assembling part, a trial product of a product or 
Examiner note: Examiner consider fig 12 (change in shoulder joint position due to the amount of load) of the human body model as a change parameter changed in design in the plurality of design change parameter (that is fig 10 (relative distance between the components), fig 11(position of the component), fig 14 (relationship information between the components)) is given by the record 1201-1, in a case where a component ID is 010, a joint name is a shoulder, the amount of load before the change of design is "3.73", and the amount of load after the change of design is "5.00". Examiner consider second determination unit 305(processor) as the design-change-information acquiring unit. Component 010 is the assembling part of an object (or model) that is changed by the amount of load before and after the change in design.

acquire simulation information corresponding to the change in design; (See ¶ 46 and Fig. 1- the information processing apparatus 100 changes a first component among a plurality of components included in an object to be designed, the information processing apparatus receives inputs of first situation information 110 and second situation information 111. In FIG. 1, the plurality of components is, for example, components 101-1 to 101-4. In FIG. 1, the first component is, for example, the component 101-And see ¶ 76- Since, for example, a three-dimensional orthogonal coordinate system having an X-axis, a Y-axis, and a Z-axis is defined in a simulation space, one coordinate value is shown by an X value, a Y value, and a Z value. See also ¶ 116-118 -the amount of load before the change of design is "3.73", and the amount of load after the change of design is "5.00". )
Examiner note: Examiner consider the information processing apparatus (processor) receives the input of first and second simulation information before and after the change the design.  The input is the coordinate value of the plurality of components is shown by an X value, a Y value, and a Z value.

obtain difference information between simulation results before and after the change in design based on the simulation information; (¶ 006-A computer-readable storage medium storing a design program that causes a computer to execute a process including obtaining first information and second information, the first information indicating a result of a simulation for a work including assembling or disassembling before a change of design of the object that includes a plurality of components, the second information indicating a result of the simulation for the work after the change of design, and specifying a scene, in the work, that has potential to be influenced by the change of design based on the obtained first information and the second information. see ¶ 106 In addition, the first determination unit 304 may compare distances before and after the change of design, for example, in the relative distance information 1000. Specifically, the first determination unit 304 may determine whether a value obtained by subtracting the distance after the change of design from the distance before the change of design is equal  between the amounts of load before and after the change of design.)
Examiner note: Examiner consider determination unit 304-307 obtain the difference information between simulation results before and after the change of design. 
receive a selection of one of a plurality of extracting conditions from a user; extract characteristic difference information satisfying the selected extracting condition from the difference information; (See para 64-67-First, the input reception unit 301 receives input of first product information 311-1 and first animation information 312-1 regarding before the change of design, second product information 311-2 and second animation information 312-2 after the change of design, and coincidence comparison data 313. The inputs to the input reception unit 301 may be performed by an application such as 3D CAD, or may be performed by a user's operation with respect to an input device such as the keyboard 207 or the mouse 208. Examples of the work include assembling, disassembling, and the like. See para 79-The animation information 312 includes fields such as a component ID, an operation order, an end point coordinate, a rotation angle, display/non-display, a new ID, and a field of view. See also para 93- four determinations performed by the first determination unit 304 to the fourth determination unit 307 is performed. The information processing apparatus 100 may be configured such that, for example, a selection screen capable of selecting the four determinations is displayed on the display 209. The information processing apparatus 100 receives an input of selection by the operation of the keyboard 207, the mouse 208, or the like. The information processing apparatus 100 may determine influence according to the received selection result. See para 106-107-The threshold value may be set based on an experience value of the designer or the like to determine the presence or absence of influence on a movement path. In a case where the threshold value is 5, the first determination unit 304 determines that See para 116-118-In a case where the amounts of load are not different from each other, the second determination unit may determine that influence is not exerted on the human body model m. Alternatively, for example, in a case where a difference between the amounts of load before and after the change of design is greater than a threshold value, the second determination unit 305 determines that there is a change in component having a great change in the amount of load and that influence is exerted on the human body model m.

Examiner note: Examiner set the threshold value by the determination unit for the satisfying condition for extracting characteristic difference information (difference in the amount of load) to order to determine whether the influence is exerted or not on the human body model m on a movement path.

the characteristic difference information included in the difference information displayed in association with the change parameter and a line associating the characteristic difference information with the part of the model from which the characteristics information was obtained; (see ¶ 117-118 –the value obtained by subtracting the amount of load after the change of design from the amount of load before the change of design is equal to or less than the threshold value, the second determination unit 305 may determine that there is a change in component having a great change in the amount of load and that influence is exerted on the human body model m. In a case where the value obtained by subtracting the amount of load after the change of design from the amount of load before the change of design is not equal to or less than the threshold value, the second determination unit 305 may determine that there is a change in component having a small change in the amount of load and that influence is not exerted on the human body model m. ¶ 145- the determination result processing unit 308 generates information for presenting a determination result, indicating the presence of influence, which is obtained by any of the first determination unit 304 to the second determination unit 305.)

Examiner note: Examiner consider the difference between the amount of load before and after the change in design as the characteristic difference information that is displayed in association of changed parameter (change in shoulder joint position due to the amount of load) of the human body model. Component 010 is the assembling part of an object (or model) that is changed by the amount of load before and after the change in design.
output the display image; and a display configured to display the display image output by the processor. (See para 59-The keyboard 207 and the mouse 208 are interfaces that input various pieces of data by a user's operation. The display 209 is an interface that outputs data in response to an instruction of the CPU 201. Also see para 143-144)

However, ISIZUKA does not teach 
generate a display image including the model before the change in design, the model after the change in design overlapping with the model before the change in design. 

In the related field of invention, AOYAGI teaches generate a display image including the model before the change in design, the model after the change in design overlapping with the model before the change in design. (See para 50-Before and after the accepting unit 312 accepts a superimposed display instruction, the control unit 313 switches between the rule that separate change instructions be accepted for the shot image and the model image, and the rule that a common change instruction be accepted for the shot image and the model image (step 402). The superimposed display instruction is an instruction to display a superimposition image in which the model image has been superimposed onto the shot image in a manner such that a reference position on the shot image and a reference position on the 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a computer-readable storage medium storing a design program as disclosed by ISIZUKA to include generate a display image including the model before the change in design, the model after the change in design overlapping with the model before the change in design as taught by AOYAGI in the system of ISIZUKA for displaying a superimposition image in which the model image has been superimposed onto the shot image in a manner such that the edge line and the ridge line of the overlay target overlap each other in constructing spatial structures that is performed from Computer-Aided-Design-based ( CAD-based) designing to on-site assembling.  [Abstract]

Regarding claim 2
ISHIZUKA further teaches wherein a display image indicating that the characteristic difference information is obtained as a result of a change of the change parameter corresponding to the characteristic difference information is formed. (See ¶ 110-111-FIG. 11 is a diagram illustrating the position of components before and after the change of design and an example in which a component is grasped by a human body model. Since the position of the component a in the component b is changed before and after the change of design, the position of the centroid of the component a deviates. For this reason, a load on each joint of the human body model m changes in a case where the human body model m grasps the component b by one hand. For this reason, here, for example, the second determination unit 305 specifies a change in the amount of load on each joint before and after the change of design to thereby determine influence on the human body model m.  See ¶ 145-146-Specifically, for example, the determination result processing unit 308 generates information for presenting a determination result, 

Examiner note: Examiner consider the difference between the amount of load before and after the change in design as the characteristic difference information. Change parameter corresponds to change of joint (shoulder) position and the influence on the part of the human body model m before and after the change of design is determined by the second determination unit 305. Examiner consider the determination result processing unit 308 generates a screen for displaying the determination result of the second determination unit 305. [Corresponds to image display]


Regarding claim 3
ISHIZUKA further teaches wherein a display image that indicates a model to be changed in design and a part where the characteristic difference information in the model is obtained is formed. (See ¶ 38 The object is a product, an assembling part, a trial product of a product or an assembling part, a model of a building, or the like. The object is also called a product for convenience of understanding and see fig 11-12 and ¶ 110-117… FIG. 11 is a diagram illustrating the position of components before and after the change of design and an example in which a component is grasped by a human body model. According to the record 1201-1, in a case where a component ID is 010, a joint name is a shoulder, the amount of load before the change of design is "3.73", and the amount of load after the change of design is "5.00". The amounts of load are different from each other before and after the change of design, the second determination unit 305 may determine that influence is exerted on the human body model m.)

Examiner note: Examiner consider the human body model m as the model that is changed in design due to the positon of components before and after the change of design. Fig 11 display the image that indicates a model changed due to the amount of load. The human body model m represents a part where the characteristic difference information is obtained by the difference in the amount of load due to the joint name shoulder. 


Regarding claim 4
ISHIZUKA further teaches wherein the formed display image indicates the model to be changed in design, the change parameter set when performing a simulation, and the part where the characteristic difference information in the model is obtained. (See fig 11-12 and ¶ 110-116- Since the position of the component a in the component b is changed before and after the change of design, the position of the centroid of the component a deviates. For this reason, a load on each joint of the human body model m changes in a case where the human body model m grasps the component b by one hand. For example, when a load increases, the human body model m is not likely to grasp the third component as described above. For this reason, here, for example, the second determination unit 305 specifies a change in the amount of load on each joint before and after the change of design to thereby determine influence on the human body model m. According to the record 1201-1, in a case where a component ID is 010, a joint name is a shoulder, the amount of load before the change of design is "3.73", and the amount of load after the change of design is "5.00". The amounts of load are different from each other before and after the change of design, the second determination unit 305 may determine that influence is exerted on the human body model m.)

Examiner note: Fig 11 display the image that indicates a model changed due to the amount of load.  Examiner consider difference between the amounts of load for the shoulder joint from 3.73(before the change in design) to 5.00 (after the change of design) as the characteristics difference information. Change parameter corresponds to change of joint (shoulder) position and the influence on the part of the human body model m before and after the change of design is determined by the second determination unit 305.





Regarding claim 5
ISHIZUKA further teaches wherein, in the formed display image, the change parameter set when performing the simulation and the part where the characteristic difference information is obtained are associated with each other.(see ¶ 110 -FIG. 11 is a diagram illustrating the position of components before and after the change of design and an example in which a component is grasped by a human body model. see fig 12 and ¶ 114-116-FIG. 12 is a diagram illustrating an example of joint load information. The joint load information 1200 includes, for example, fields of a component ID, a joint name, and the amount of load before the change of design, and fields of a component ID, a joint name, and the amount of load after the change of design. Information in the fields is set, and thus records (1201-1 and the like) are stored. The joint load information 1200 is stored in the storage unit 310. Identification information indicating a component including a component to be changed is set in the field of the component ID. Identification information indicating a joint included in a human body model m is set in 

Examiner note: Examiner consider the fig 11 is the display image illustrating the position of the components before and after the change of design. Change parameter corresponds to change of joint (shoulder) position and the influence on the part of the human body model m before and after the change of design is determined by the second determination unit 305. Examiner consider difference between the amounts of load for the shoulder joint from 3.73(before the change in design) to 5.00 (after the change of design) as the characteristics difference information are associated to each other in fig 12.

Regarding claim 6
ISHIZUKA further teaches wherein, in the formed display image, the part corresponding to the change parameter set when performing the simulation and the characteristic difference information are associated with each other.(see ¶ 110 -FIG. 11 is a diagram illustrating the position of components before and after the change of design and an example in which a component is grasped by a human body model. see fig 12 and ¶ 114-116-FIG. 12 is a diagram illustrating an example of joint load information. The joint load information 1200 includes, for example, fields of a component ID, a joint name, and the amount of load before the change of design, and fields of a component ID, a joint name, and the amount of load after the change of design. Information in the fields is set, and thus records (1201-1 and the like) are stored. The joint load information 1200 is stored in the storage unit 310. Identification information indicating a component including a component to be changed is set in the field of the component ID. Identification information indicating a joint included in a human body model m is set in 

Examiner note: Examiner consider the fig 11 is the display image illustrating the position of the components before and after the change of design. Change parameter corresponds to change of joint (shoulder) position which is the part of the joint parameter (i.e., finger and shoulder). Examiner consider difference between the amounts of load for the shoulder joint from 3.73(before the change in design) to 5.00 (after the change of design) as the characteristics difference information are associated to each other in fig 12.


Regarding claim 7
ISHIZUKA further teaches wherein, in the formed display image, the characteristic difference information and the part where the characteristic difference information is obtained are associated with each other.(see ¶ 110 -FIG. 11 is a diagram illustrating the position of components before and after the change of design and an example in which a component is grasped by a human body model. see fig 12 and ¶ 114-116-FIG. 12 is a diagram illustrating an example of joint load information. The joint load information 1200 includes, for example, fields of a component ID, a joint name, and the amount of load before the change of design, and fields of a component ID, a joint name, and the amount of load after the change of design. Information in the fields is set, and thus records (1201-1 and the like) are stored. The joint load information 1200 is stored in the storage unit 310. Identification information indicating a component including a component to be changed is set in the field of the component ID. Identification information indicating a joint included in a human body model m is set in the field of the joint name. A 


Examiner note: Examiner consider the fig 11 is the display image illustrating the position of the components before and after the change of design. Examiner consider difference between the amounts of load for the shoulder joint from 3.73(before the change in design) to 5.00 (after the change of design) as the characteristics difference information.  And the shoulder joint is the part where the characteristic difference information is obtained are associated with each other.


Regarding claim 8
ISHIZUKA further teaches wherein a design-changed model before and after a simulation is displayed as the model to be changed in design. (see ¶ 46 - The first situation information 110 is information used for an instruction of work with respect to an object and indicating a series of situations related to an object including the first component before the change in a simulation space. The second situation information 111 is information used for an instruction of work with respect to an object and indicating a series of situations related to an object including the first component after the change in a simulation space. See fig 11 and ¶ 110-111- FIG. 11 is a diagram illustrating the position of components before and after the change of design and an example in which a component is grasped by a human body model. A human body model m holds the component b including the component a and moves the component b in a direction of an arrow in a simulation space. Since the position of the component a in the 


Regarding claim 9
ISHIZUKA further teaches wherein the characteristic difference information includes an effect caused by a change of the change parameter. (See fig 12 and ¶ 114-116-FIG. 12 is a diagram illustrating an example of joint load information. The joint load information 1200 includes, for example, fields of a component ID, a joint name, and the amount of load before the change of design, and fields of a component ID, a joint name, and the amount of load after the change of design. Information in the fields is set, and thus records (1201-1 and the like) are stored. The joint load information 1200 is stored in the storage unit 310. Identification information indicating a component including a component to be changed is set in the field of the component ID. Identification information indicating a joint included in a human body model m is set in the field of the joint name. A derived amount of load is set in the field of the amount of load. According to the record 1201-1, in a case where a component ID is 010, a joint name is a shoulder, the amount of load before the change of design is "3.73", and the amount of load after the change of design is "5.00".)

Examiner note: Examiner consider the change parameter corresponds to change of joint (shoulder) position. The change of changed joint (shoulder) position causes the increase in the amount of load from 3.73(before the change in design) to 5.00 (after the change of design) as the characteristics difference information.

Regarding claim 11
ISHIZUKA further teaches wherein the selected extracting condition includes a physical value to be extracted as the characteristic difference information and a variation amount of the physical value. (See ¶ 116- According to the record 1201-1, in a case where a component ID is 010, a joint name is a shoulder, the amount of load before the change of design is "3.73", and the amount of load after the change of design is "5.00". The amounts of load are different from each other before and after the change of design, the second determination unit 305 may determine that influence is exerted on the human body model)




Conclusion

THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20100088072 A1 Hayashi et al.
Discussing the method and system of supporting design includes extracting basic shape data associated with CAD model data, extracting know-how data associated with the basic shape data, and associating the model data and the know-how data with each other and setting a degree of association between the model data and the know-how data. 
US 20080313151 A1 Furumoto et al.,
Discussing the method for editing information related to a part according to a user operation, extracting characteristic information representing a characteristic of the part from information of an object to be edited when an operation to select the part is performed, searching a database for information similar to the characteristic information, searching the database for knowledge information related to the characteristic information, and displaying the knowledge information on a display unit. 

15.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/PURSOTTAM GIRI/Examiner, Art Unit 2128           

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128